          Case 20-32519 Document 1724 Filed in TXSB on 09/02/20 Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                       §           Chapter 11
                                                             §
Neiman Marcus Group LTD LLC, et al., 1                       §           Case No. 20-32519 (DRJ)
                                                             §
      Debtors.                                               §           Jointly Administered

                5TH AVENUE SALON LLC’S WITNESS AND EXHIBIT LIST FOR
                 THE HEARING SCHEDULED SEPTEMBER 4, 2020 AT 9:00 AM

           5th Avenue Salon LLC (the “Salon”) designates the following witnesses and exhibits for

the hearing scheduled before this Court in the above-captioned case on Friday, September 4,

2020 at 9:00 a.m.

                                                   WITNESSES

           1.       Carol Nappi, manager of the Salon;

           2.       Samuel Nappi, member of the Salon;

           3.       Bergdorf Goodman Representative;

           4.       Any witness listed or called by any other party; and

           5.       Any witness necessary to rebut the testimony of a witness called or designated by

any other party.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
    (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
    (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
    Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
    (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);
    NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
    Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
    LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’
    service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.


THE SALON’S WITNESS AND EXHIBIT LIST                                                                          PAGE 1
        Case 20-32519 Document 1724 Filed in TXSB on 09/02/20 Page 2 of 4




                                           EXHIBITS

 Exh.                     Description                       Offered   Objection(s)   Admitted

  1.     The Salon’s Objection to Confirmation of the
         Plan [Docket No. 1662] SALON000001-12
  2.     The Salon’s Objection to Assumption and
         Cure [Docket No. 1596] SALON000013-25
  3.     The Salon’s Complaint [Adv. Docket No. 1]
         filed in the Adversary Proceeding styled 5th
         Avenue Salon LLC v. Bergdorf Goodman Inc.,
         Cause No. 20-03406 SALON000026-38
  4.     The Salon’s Proof of Claim [Claim No. 12]
         and Amended Proof of Claim [Claim No. 12-
         2] SALON000039-47
  5.     License Agreement dated January 18, 2019
         and the 2020 Amendment thereto
         SALON000048-49
  6.     The Debtors’ Second Amended Joint Plan of
         Reorganization Pursuant to Chapter 11 of the
         Bankruptcy Code [Docket No. 1700]
         SALON000050-000192
  7.     The Debtors’ Plan Supplement for the First
         Amended Joint Plan of Reorganization
         Pursuant to Chapter 11 of the Bankruptcy
         Code [Docket No. 1513]
         SALON000193-473
  8.     The Debtors’ Notice of Filing Exhibit to the
         Disclosure Statement [Docket No. 1452]
         SALON 000474-001166
  9.     NY Executive Order 202.6, dated March 20,
         2020 (requiring all non-essential businesses to
         close in-office personnel functions as of
         March 20, 2020) SALON001167-001169
  10.    NY Executive Order 202.7, dated March 19,
         2020 (directing hair salons to close their doors
         as of March 21, 2020)
         SALON001170-001172



THE SALON’S WITNESS AND EXHIBIT LIST                                                    PAGE 2
        Case 20-32519 Document 1724 Filed in TXSB on 09/02/20 Page 3 of 4




 Exh.                      Description                     Offered     Objection(s)     Admitted

  11.    NY Executive Order 202.8, dated March 21,
         2020 (mandating reduction of in-person
         workforce by 100% by March 22, 2020)
         SALON001173-001175
         All exhibits presented or designated by any
         other party.
         All exhibits necessary to rebut any exhibit
         presented or designated by any other party.

        The Salon asks that the Court take judicial notice of the claims register and the pleadings,

affidavits, and exhibits filed (including any and all schedules, amendments, exhibits, and other

attachments thereto) in this case. The Salon reserves the right to supplement or amend this

Witness and Exhibit List anytime prior to the hearing.


Dated: September 2, 2020                          Respectfully submitted,

                                                  By: /s/ Keith M. Aurzada
                                                       Keith M. Aurzada (SBN 24009880)
                                                       Michael P. Cooley (SBN 24034388)
                                                       Lindsey L. Robin (SBN 24091422)
                                                       Devan J. Dal Col (SBN 24116244)
                                                       REED SMITH LLP
                                                       2501 N. Harwood, Suite 1700
                                                       Dallas, Texas 75201
                                                       T: 469.680.4200
                                                       F: 469.680.4299
                                                       kaurzada@reedsmith.com
                                                       mpcooley@reedsmith.com
                                                       lrobin@reedsmith.com
                                                       ddalcol@reedsmith.com

                                                       Attorneys for 5th Avenue Salon LLC




THE SALON’S WITNESS AND EXHIBIT LIST                                                         PAGE 3
       Case 20-32519 Document 1724 Filed in TXSB on 09/02/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that on September 2, 2020 a true and correct copy of the foregoing document
was served via the Court’s Electronic Case Filing (ECF) system upon all parties registered to
receive electronic notices in this case.

                                              /s/ Lindsey L. Robin
                                                  Lindsey L. Robin




THE SALON’S WITNESS AND EXHIBIT LIST                                                   PAGE 4
